DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.

Terminal Disclaimer

The terminal disclaimer filed on 10/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,425,677 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

Claims 1-12 had been cancelled previously.
Claims 13-20 are pending.
The Double Patenting over the U.S. Patent No. 10,425,677 has been withdrawn in light of the submission of approved Terminal Disclaimer.
Applicant’s arguments in the Remarks filed on 10/29/2021 with respect to the rejection under 35 USC 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 11 of U.S. Patent No. 9,432,608 in view of Belz et al (US 2010/0134338).
.
The differences between the application claim 13 compared to the patented claim 1 are “receiving from a remote controller of the external device an infrared (IR) signal; and receiving from a remote controller of the television a radio frequency (RF) signal”.
Belz discloses “receiving from a remote controller of the external device an infrared (IR) signal; and receiving from a remote controller of the television a radio frequency (RF) signal” (¶ [0025]-[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the patented claim with the teaching of Belz, so to provide an alternative way of receiving and transmitting remote controller signals as a matter of designed choices.
Claim 14 corresponds to the patent claim 5.
Claim 17 corresponds to the patent claim 11.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belz et al (US 2010/0134338) in view of VanDuyn et al (US 2010/0208145).
Regarding claim 13, Belz discloses a method for processing data at a television (Figure 1 and ¶ [0021]), the method comprising:
displaying, on the television, a message relating to adding to a virtual remote controller to be displayed on the television, a specific function of an external electronic device (Figure 3; ¶ [0023] and ¶ [0030]-[0031]);
receiving, from a remote controller of the external electronic device, an infrared (IR) signal corresponding to the specific function of the external electronic device (¶ [0019] and ¶ [0024]-[0025]);
storing, in the memory, information of the received IR signal corresponding to the specific function (¶ [0019] and ¶ [0029]);
displaying, on the television, the virtual remote controller that includes the specific function (Figures 1 and 3 and ¶ [0044]);
receiving, from a remote controller of the television, a radio frequency (RF) signal to select the specific button displayed with the virtual remote controller (¶ [0027], ¶ [0033] and ¶ [0044]-[0047]);
in response to the selection of the specific button, transmitting the IR signal to the external electronic device (¶ [0024]-[0025], ¶ [0033] and ¶ [0044]-[0047]).
Belz is silent about displaying a message relating to adding a specific button corresponding to a specific function of an external electronic device to a virtual remote controller to be displayed on the television; and displaying the virtual remote controller that includes the specific button corresponding to the specific function.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Belz system with the teaching of VanDuyn, so to enhance system with a capability of adding or swapping the functionality of two or more buttons to a virtual remote controller as desired to increase the flexibility of the use of the virtual remote control.

Regarding claim 14, Belz in view of VanDuyn discloses the method as discussed in the rejection of claim 13. The combined system further discloses wherein the transmitting of the IR signal is configured to transmit the IR signal to the external electronic device via the remote controller of the television (taught by Belz; ¶ [0027]).  

Regarding claim 15, Belz in view of VanDuyn discloses the method as discussed in the rejection of claim 14. The combined system further discloses wherein the IR signal received from the remote controller of the external electronic device is different from the RF signal received from the remote controller of the television (taught by Belz; ¶ [0025] and ¶ [0027]; and taught by VanDuyn; ¶ [0049]).  

Regarding claim 16, Belz in view of VanDuyn discloses the method as discussed in the rejection of claim 15. The combined system further discloses wherein any button for the specific function is included in the remote controller of the external electronic device while any button for the specific function is not included in the remote controller of the television (Belz’s Figure 1; and taught by VanDuyn; Figure 1 and ¶ [0024]).     

Regarding claims 17-20, all limitations of claims 17-20 are analyzed and rejected corresponding to claims 13-16 respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIGI L DUBASKY/           Primary Examiner, Art Unit 2421